Citation Nr: 1204994	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for strained right gastrocnemius and soleus.

2.  Entitlement to an initial compensable evaluation for torn left gastrocnemius and soleus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In October 2011, the Veteran testified at a Travel Board hearing at the San Antonio VA office.  A transcript of that hearing is of record.  At that hearing, the issue of entitlement to service connection for a stomach disability as secondary to service-connected disability was raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's strained right gastrocnemius and soleus has been manifested by slight foot disability and slight injury to Muscle Group XI.  It has not been manifested by moderate foot disability, knee flexion limited to 45 degrees, knee extension limited to 10 degrees, or moderate ankle limitation of motion.  

2.  The Veteran's torn left gastrocnemius and soleus has been manifested by slight foot disability and slight injury to Muscle Group XI.  It has not been manifested by moderate foot disability, knee flexion limited to 45 degrees, knee extension limited to 10 degrees, or moderate ankle limitation of motion.  
  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for strained right gastrocnemius and soleus have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2011). 

2.  The criteria for a compensable evaluation for torn left gastrocnemius and soleus have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial ratings assigned to the Veteran's right and left gastrocnemius and soleus disabilities, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was not provided as to the original claim for service connection.

Nonetheless, VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2005 and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the Veteran of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The March 2006 letter specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation, including statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in March 2003, November 2006, and May 2009.  38 C.F.R. § 3.159(c)(4).  The May 2009 VA examiner addressed the severity of the Veteran's right and left gastrocnemius and soleus disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignment of a disability evaluation following awards of service connection for left and right gastrocnemius and soleus disabilities.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right and left gastrocnemius and soleus disabilities have been evaluated under 38 C.F.R. § 4.72, Diagnostic Code 5299-5284 (2011).  These particular disabilities do not have specific diagnostic codes.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2011).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  The Veteran's service-connected right and left gastrocnemius and soleus disabilities have been rated according to the condition of other foot injuries under Diagnostic Code (DC) 5284 (2011). 

The gastrocnemius and soleus muscles are the superficial muscles of posterior (plantar flexor) compartment of the leg.  In other words, they are the calf muscles; and their function is plantar flexing the foot at the ankle joint and flexing the leg at the knee joint.  These muscles are vital in walking and running, and the soleus specifically plays an important role in maintaining standing posture.  38 C.F.R. § 4.73.  

In October 1999, the Veteran presented for consultation for long-standing problems with his gastrocnemius soleus strain since August 1993.  The Veteran reported that he was training up for Army Physical Fitness Testing (APFT) and on that day in the first quarter mile of jogging he noted discomfort in his left gastrocnemius soleus area and began limping.  He was assessed and told that he had a pulled muscle.  This gradually healed and he did well until April 1995 when he was barefoot having just placed the garbage in the trash can and was starting to sprint back into his house.  On the third step, he felt a sharp pain like somebody cut across his calf muscle and was forced to crawl into his house.  He had a large amount of swelling and ecchymosis the following day and was told that he had a torn muscle.  He was placed on crutches for six weeks and was on physical therapy after which he had a series of re-injuries trying to train up for APFT with re-injury into the gastroc soleus.  

The Veteran underwent VA examination in March 2003.  At that time, the Veteran reported a history of recurrent bilateral calf muscle pain and that he performed daily stretching exercises to avoid calf symptoms.  Physical examination demonstrated no tenderness to palpation and no swelling or deformities.  There was good strength in plantar flexion of both feet.  No pain, weakness, fatigability, decreased enduration, or coordination was noted.  Diagnosis included status post bilateral calf muscle strains and left calf muscle tear.   Physical examination was generally unremarkable.

In his Notice of Disagreement received in March 2004, the Veteran stated that he wore heel inserts in an attempt to prevent strains from recurring, stretched constantly, and restricted his physical activity.  The Veteran stated that despite these precautions, he still suffered from chronic gastrocnemius injuries that had caused him to greatly restrict his activity level.  The Veteran reported that he could no longer jog or play sports.

In April 2006, the Veteran presented with complaints of bilateral leg pain as well as heaviness and an aching feeling to lower legs and ankle.  The Veteran reported intermittent leg pain, nonexertional in nature, occurring gradually and relieved by ceasing activity and lying down.  The Veteran denied unrelenting leg pain.  After physical examination, varicose veins were assessed along with overweight and tobacco use.  

Medical records from April 2007 to November 2007 also appear to attribute the Veteran's complaints of dull, aching sensation in his lower extremities, to the Veteran's varicose veins.

The Veteran underwent VA examination in November 2006 at which time he reported constant sharp pain (9/10) located at left and right calves elicited by physical activity and relieved by rest, medication (Motrin, Naproxen, Aleve), ice and heat.  The Veteran noted that the he had difficulty walking, that he could not keep up with his normal work requirements because he could not run or participate in prolonged walking.  The VA examiner noted that the muscle group involved was Muscle Group XI on the left and right.  Physical examination demonstrated no muscle wound.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  There was no muscle herniation and no tendon, bone, joint, or nerve damage.  Strength was graded at 5 for both right and left.  The examiner noted that the muscle injury caused pain during walking and running.  Neurological examination of the lower extremities demonstrated motor and sensory function within normal limits, as well as normal reflexes with knee and ankle jerks at 2+.  The VA examiner noted that for the diagnoses of strained right and left gastrocnemius and soleus, the condition had resolved.

The Veteran underwent VA examination in May 2009 at which time he reported that he could walk a mile, climb stairs, and drive his own vehicle as well as do all the normal activities of daily living.  The Veteran reported that most of the time, he had approximately 1/10 pain in both of his calves which he described as a tight sensation.  The Veteran reported that approximately two to three times a week, he would have a flare-up of pain in his calves.  The Veteran reported that the flare-ups sometimes occurred at night while he was sleeping and were severe, sharp pains in the calf area.  The Veteran reported that he treated this at night by stomping on his heel to relieve some of the pain.  He also reported taking Motrin.  The Veteran reported that sometimes during the daytime, he would develop a similar problem in his calves which he treated with stretching, Motrin, and occasional heel lift and heat.  The Veteran stated that when his calves became painful, he could only walk a couple of hundred yards.

The examiner noted that the Veteran had problems with varicose veins and had had numerous vein strippings in both of his legs which complicated "this" somewhat.

The examiner observed that the Veteran walked without a limp, he was able to get in and out of the chair without difficulty, and he could put his shoes and socks on without difficulty.  Physical examination demonstrated bilateral knee range of motion from zero to 130 degrees.  The Veteran's knees were stable to varus and valgus stress as well as anterior and posterior drawer with negative McMurray's, negative anterior drawer, and negative posterior drawer.  There was no right calf pain with deep palpation but there was some tightened sensation in the right calf.  The left calf had slight tightness to deep pressure.  Achilles tendons were intact bilaterally, and bilateral ankle motion demonstrated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The Veteran also had good inversion and eversion against strength.  There was trace swelling in both feet.  Circumference of both calves was approximately 44 centimeters.  X-rays of the right and left tibias and fibulas including knee and ankle were normal.  Diagnosis was history of bilateral gastrocnemius and soleus strains.  The examiner noted that the Veteran's bilateral gastrocnemius and soleus problems did not keep the Veteran from doing normal activities of daily living.  The examiner noted that when the Veteran's calves flared-up two to three times a week lasting approximately 30 minutes at a time, he primarily had pain with weakness at that time and that at other times, he had no specific weakness, lack of endurance, fatigability, or lack of coordination.    

In October 2009, the Veteran submitted a statement in which he requested an upgrade for his right and left gastrocnemius disabilities and noted that his request was based primarily on his loss of power, impaired function, and persistent pain to both calf muscles.  

In July 2011, the Veteran presented to his primary care physician with complaints of leg cramps and history of torn left gastrocnemius.  The Veteran reported having muscle spasms/charley horses in the left calf region over the prior few weeks and that he was concerned because the muscle had been previously torn.  Physical examination demonstrated no edema, no varicosities, no clubbing or cyanosis.  Peripheral pluses were intact.  There was mild point tenderness palpated in the left calf muscle but no gross abnormalities were seen.  MRI performed on the Veteran's left calf revealed partial fatty atrophy of the distal medial head of the gastrocnemius near the formation of the Achilles' tendon which was consistent with an old muscle tear.  No acute muscle tear or strain was noted.  

In October 2011, the Veteran submitted a statement from his primary care physician which noted that the Veteran had presented with chronic pain associated with medial calf injuries suffered in 1993 when he severely injured his right and left leg gastrocnemius and soleus muscles.  The physician noted that despite the use of heel pad lifts and a strict stretching regime, the Veteran was suffering chronic leg cramps and acute pain.  The physician noted that he had conducted a physical examination, ordered blood tests and a magnetic resonance imaging (MRI), that he had been treating the Veteran with various prescribing pain medications including Celebrex (Celecoxid) non-steroidal anti-inflammatory, and Cyclobenzaprine (Flexerill) muscle relaxant, and that treatment also included rest, massage, application of ice, and elevation in addition to prescription medications.  The physician noted that it was his professional opinion that the Veteran's condition had not resolved and that the chronic medial gastrocnemius and soleus muscles strains and ensuing acute pain were a direct result of the medial calf injuries sustained in 1993.      

In October 2011, the Veteran testified at a Travel Board hearing at which time he reported problems with prolonged standing and sitting.  The Veteran described the pain as a charley horse and noted that he got them in the middle of the night more often than any time else.  The Veteran also testified that these incidents occurred usually in one leg or the other and that it was very rare for him to get the intense pain in both legs at the same time.  The Veteran testified that in the morning, the muscle was still very weak and painful.  The Veteran noted that he also experienced pain and swelling in his ankles.  

Pursuant to Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability evaluation, a moderately severe foot injury warrants a 20 percent disability evaluation, and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011). 

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  In addition, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

In the Board's judgment, the Veteran's right and left gastrocnemius and soleus disabilities do not more nearly approximate the criteria for a compensable rating.  

In March 2003, there was good strength in plantar flexion of both feet and no pain, weakness, fatigability, decreased enduration, or coordination.  At this time, these findings demonstrate less than moderate disability.  38 C.F.R. § 4.40.  In November 2006, neurological examination of the lower extremities demonstrated motor and sensory function within normal limits, as well as normal reflexes with knee and ankle jerks at 2+.  In May 2009, although the examiner noted trace swelling in both feet, the Veteran's Achilles tendons were intact bilaterally, and bilateral ankle motion demonstrated normal dorsiflexion to 20 degrees and nearly normal plantar flexion to 40 degrees.  38 C.F.R. § 4.71a.  The Veteran also had good inversion and eversion against strength.  The examiner indicated that the symptoms did not affect the Veteran's ability to perform his activities of daily living.  Accordingly, the disability picture demonstrates less than a moderate disability under DC 5284.  

The Board recognizes that MRI testing revealed partial fatty atrophy of the distal medial head of the left gastrocnemius, consistent with an old muscle tear.   The provisions of   38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.40.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  VAOGCPREC 9-98 held that DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) could apply to Diagnostic Code 5284 depending on the nature of the foot injury concerned.  

The fact that the Veteran has pain, swelling, atrophy, and periodic flare-ups is undisputed and consistent with his private doctor's reports, his own sworn testimony and the VA records.  As noted above, however, the effects are short-lived and are not creating a disability that affects the normal activities of daily living.  In sum, a moderate disability for a compensable rating under DC 5284 is not shown.    

Such a disability picture does not equate to a moderate condition for a 10 percent rating under Diagnostic Code 5284 (2011).  In this case, the residuals of right and left gastrocnemius and soleus disabilities more nearly approximate the criteria for no more than mild impairment of the feet. 

The Board has considered whether a compensable evaluation for the Veteran's right and left gastrocnemius and soleus disabilities is warranted under any other diagnostic code.   See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions).
 
With respect to function of the knee, normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2011). 

Limitation of flexion of a knee is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension of a knee is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Diagnostic Code 5257 refers to rating other impairment of the knee and provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

At the May 2009 VA examination, physical examination demonstrated bilateral knee range of motion from zero to 130 degrees.  Thus, the clinical findings from the May 2009 VA examination demonstrated no limitation of motion or impairment in either knee to the degree required for compensable evaluations under Diagnostic Codes 5260 and 5261.  
    
In addition, compensable evaluations under Diagnostic Code 5257 require recurrent subluxation or lateral instability.  However, at the May 2009 VA examination, the Veteran's knees were stable to varus and valgus stress and testing resulted in negative McMurray's, negative anterior drawer, and negative posterior drawer.  That is, there is no objective evidence of instability on testing.  Thus, higher evaluations based on limitation of motion and instability under the above cited diagnostic codes are not warranted. 

Separate ratings under 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, the evidence does not show right or left knee flexion or extension limited to the extent necessary to meet the criteria for separate compensable evaluations.   In fact, as noted above, extension in May 2009 was normal. 

Further, compensable evaluations are also not assignable under any other diagnostic code related to the knee as Diagnostic Code 5256 requires ankylosis; Diagnostic Code 5258 requires dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; and Diagnostic Code 5259 requires removal of semilunar cartilage.  All clearly not present in this case. 

With respect to function of the ankle, Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle and a 20 percent evaluation for marked limitation of motion of the ankle. The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II (2011). 

At the May 2009 VA examination, bilateral ankle motion demonstrated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  With nearly full ankle motion, the Board cannot conclude that the Veteran demonstrates moderate limited ankle motion.  Thus, higher evaluations based on limitation of motion under Diagnostic Code 5271 are not warranted. 

Further, compensable evaluations are also not assignable under any other diagnostic code related to the ankle, as there is no evidence of ankylosis of the ankle to support the application of Diagnostic Code 5270, no evidence of ankylosis of subastragalar or tarsal joint to support the application of Diagnostic Code 5272, no evidence of os calcis or astragalus to support the application of Diagnostic Code 5273, and no evidence of astragalectomy to support the application of Diagnostic Code 5274. 
  
The Board has also considered whether higher disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. The Board acknowledges the Veteran's complaints of pain and swelling in his ankles.  In fact, the Veteran testified in October 2011 that he gets a charley horse in his calf muscle and the pain radiates downward.  However, there are no objective findings which demonstrated more than very mild restriction of knee or ankle movement.  There has been no objective evidence of any additional limitation of motion due to pain, lack of endurance, fatigability, incoordination, or weakness that limits the Veteran's knee flexion to 45 degrees, knee extension to 10 degrees, or results in more than slight limited ankle motion.  The May 2009 VA examiner noted that when the Veteran's calves flare up approximately two to three times per week, lasting approximately 30 minutes at a time, he primarily had pain with weakness at that time but other times, he had no specific weakness, lack of endurance, fatigability or lack of coordination.  

With respect to the function of the actual calf muscles, Diagnostic Code 5311 provides the criteria for injury to Muscle Group XI which are the posterior and lateral crural muscles, and muscles of the calf:  (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris, which involve propulsion, plantar flexion of foot (1); stabilization of the arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  

For Muscle Group XI, a slight muscle injury warrants a noncompensable (zero percent) evaluation, a moderate muscle injury warrants a 10 percent evaluation, a moderately severe muscle injury warrants a 20 percent evaluation, and a severe muscle injury warrants a 30 percent evaluation. 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2011).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2011).

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011); see also 38 C.F.R. § 4.14 (2011).  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e) (2011).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25 (2011), for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56 (2011).  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2011).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2011).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2011).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c) (2011).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Although Diagnostic Code 5311 and 38 C.F.R. § 4.56 (2011) describe much of its muscle disability criteria for the residuals of gunshot wounds, the criteria also address the significant issues that apply to non-gunshot wounds related leg muscle disability -- namely, loss of power, weakness, undue fatigue-pain, and uncertainty or incoordination of movement.  In this case, there is evidence of at least intermittent leg pain and weakness that can be attributed to the service-connected disability.  

However, the Board finds that the Veteran's right and left gastrocnemius and soleus disabilities approximate no more than slight muscle disabilities under 38 C.F.R. § 4.56.  Since the Veteran's discharge from service, the medical evidence of record does not show evidence of bilateral moderate muscle injury residuals, such as loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  

In March 2003, there was no pain, weakness, fatigability, decreased enduration, or coordination.  In November 2006, there was no loss of deep fascia or muscle substance; no impairment of muscle tone; no signs of lowered endurance or impaired coordination; no muscle herniation; and no tendon, bone, joint, or nerve damage.  Strength was graded at 5 for both right and left.  

In May 2009, the examiner noted that when the Veteran's calves flared-up two to three times a week lasting approximately 30 minutes at a time, he primarily had pain with weakness at that time and that at other times, he had no specific weakness, lack of endurance, fatigability, or lack of coordination.  In addition, the Board acknowledges the Veteran's complaints of loss of power and the fact that in the morning, the muscles were still very weak after a flare-up.  However, pain with weakness does not equate with impairment of muscle tonus and loss of power or lowered threshold of fatigue.  

Thus, the Board finds that the Veteran's service-connected right and left gastrocnemius and soleus disabilities are most aptly described as "slight" muscle disability, according to § 4.56 and Diagnostic Code 5311 (2011).

The Board also recognizes that the Veteran has had numerous vein strippings in both of his legs for varicose veins, a separately-rated service-connected disability.  The May 2009 VA examiner noted that the effects of the varicose veins complicated the disability picture of the lower extremities.  However, the same disability under various diagnoses is to be avoided.  Disabilities from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  The examiner then specified the extent of the service-connected disabilities at issue.    
 
The Veteran's testimony and contentions have been considered throughout the appeal in conjunction with the other evidence of record.  Applying all of the appropriate diagnostic codes to the facts of this case, the Veteran's right and left gastrocnemius and soleus disabilities do not justify a compensable evaluation at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected right and left gastrocnemius and soleus disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The DCs adequately encompass all of the symptomatology, including pain and functional limitations.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  During his May 2009 VA examination, it was noted that the Veteran worked in healthcare administration.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial compensable evaluation for strained right gastrocnemius and soleus is denied.

Entitlement to an initial compensable evaluation for torn left gastrocnemius and soleus is denied.




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


